Citation Nr: 1418186	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1980 to August 1992.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran requested reconsideration of the issues adjudicated in that decision, and in November 2010 the RO in Cleveland, Ohio issued a reconsidered decision in which the claims for service connection indicated above were denied.  The Veteran appealed the denials of service connection, and the matter is now before the Board.  Original jurisdiction of the Veteran's appeal has since been transferred to the RO at North Little Rock, Arkansas.

The Veteran testified via video conference from the RO in North Little Rock, Arkansas before the undersigned Acting Veterans Law Judge in February 2014.  A transcript of that hearing has been associated with the Veteran's claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than a transcript of his 2014 hearing.



FINDINGS OF FACT

1.  At his hearing before the undersigned on February 3, 2014, the Veteran withdrew his appeal on the issue of entitlement to service connection for malaria.  There are no questions of fact or law remaining before the Board in this matter.

2.  The Veteran was exposed to loud noise (acoustic trauma) during service.

3.  The Veteran does not have a current hearing loss disability for VA purposes.

4.  Carpel tunnel syndrome manifest many years after service and is not etiologically related to service.

5.  Sleep apnea was incurred in service, and is related to service.


	CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of an appeal have been met regarding appeal of service connection for malaria.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

3.  The criteria for service connection for carpel tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2013).  
	
During his February 2014 hearing before the undersigned, the Veteran indicated that he was withdrawing his appeal regarding service connection for malaria.  Accordingly, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed.

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Of the disorders at issue, neither carpel tunnel syndrome nor sleep apnea are a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Sensorineural hearing loss, however, is considered an organic disease of the nervous system and is therefore  a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for Bilateral Hearing Loss

The Veteran contends that in-service noise exposure resulted in a current bilateral hearing loss disability.  The Veteran's primary military occupational specialty was as a refrigeration and air conditioning technician - a specialty which his DD-214 indicates he participated in for his entire 11 years and 9 months of service.  In testimony before the undersigned, the Veteran recalled that as a refrigeration and air conditioning technician he worked in close proximity to loud commercial-grade equipment for many hours at a time.  Further, while deployed to Southwest Asia in support of Operation Desert Shield/Storm, the Veteran participated in maintenance in close proximity to aircraft actively taking off and landing.

The Board finds the Veteran's statements regarding noise exposure credible to the extent that they are consistent with the nature of his service as a technician.  Accordingly the Board finds that the Veteran was exposed to noise during service.  Nonetheless, a necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223.  Here, as the evidence below shows, the Veteran does not have a hearing loss disability for which service connection may be established.

VA considers that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will not be considered to be a disability unless auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran's service treatment records reflect numerous audiological examinations including on enlistment examination in 1980, in-service evaluations in 1987, 1988, 1989, 1992, and an additional examination in 1992 on separation examination. While these exams do show a reduction in hearing acuity between enlistment and separation, the Veteran's hearing at separation was, nonetheless, "normal," with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20
LEFT
0
10
5
15
10

The Veteran's ears and eardrums were described as normal on separation examination in June 1992, and the Veteran himself affirmatively denied any history of hearing loss - though the Board does note that he endorsed "ear, nose or throat trouble," without explanation or elaboration.

In May 2011 the Veteran underwent a VA audiological evaluation, during which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
30
LEFT
15
15
15
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  On the authorized audiological evaluation in March 2013, as part of the Veteran's VA examination, pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
10
15
20
15
25

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The examiner indicated that the foregoing testing results were valid, and that while tympanometry findings in the left ear were normal, an abnormality was noted in the right ear.  Her diagnostic impression was of sensorineural hearing loss in the 500-4000 Hertz range in the right ear, and at 6000 Hertz and higher in the left ear.

Following review of in-service audiograms and consideration of the Veteran's lay statements regarding his history of in-service and post-service noise exposure, the examiner determined that the Veteran's hearing loss was not related to service.  Entirely irrespective of examiner's negative nexus opinion, however, the Board notes that because the evidence plainly shows that the Veteran's hearing has not been "disabling" for VA purposes at any time during the period on appeal, entitlement to service connection cannot be established with or without a nexus to service.  Though the Board fully recognizes that pure tone thresholds in the right ear were as low as 30 in May 2011, this was only true of two of the necessary three frequencies specified in 38 C.F.R. § 3.385 to indicate a "disability."

Because a reduction in hearing acuity is capable of lay observation, the Veteran's oral and written testimony to that effect is competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  And to the extent that the Veteran has testified that one or more physicians has told him that his hearing is disabling, the Board is sympathetic but nonetheless bound to the regulatory definition of disabling hearing loss as written.  38 U.S.C.A. § 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Veteran does not have a current disability referable to hearing loss, and thus the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Carpel Tunnel Syndrome

The Veteran contends that he developed carpel tunnel syndrome while working as a refrigeration and air conditioning technician during service, both due to repetitive tool-use and "office work related to [his] job."  The Board finds, however, that the Veteran's current carpel tunnel syndrome was not incurred in-service and is not otherwise related to service.

Service treatment records do not show any complaints or treatment referable to the wrists and on separation examination in June 1992, the Veteran's upper extremities were normal.  In addition, the Veteran affirmatively denied any history of painful joints.

Ten years following separation from service, in August 2002, the Veteran reported "some tingling in his fingers" when driving or using the computer.  Significantly, he stated that the symptom had been going on "for a couple of months."  In October 2002 the Veteran was continuing to be assessed for upper extremity symptomatology, and at that time he reported a "three to four month" history of numbness and pain in both hands.  Pain and numbness did not appear to radiate to the elbows, and at that time was still intermittent in duration and frequency.  Private examination was positive for Phalen's sign in both carpal tunnels, and nerve conduction studies confirmed bilateral moderately severe carpel tunnel syndrome.

Following a physical evaluation of the Veteran and review of his complete claims file, a VA examiner in March 2013 opined that carpel tunnel syndrome was most likely related to the Veteran's work as a heating and air conditioning technician.  The examiner recognized that the Veteran had done such work in service, but went on to note that carpel tunnel syndrome was not diagnosed until 10 years after separation from service, and that at that time the Veteran reported that symptoms had been present only for a few months.  The examiner also considered that the Veteran's post-service weight likely contributed to the development of carpel tunnel syndrome, and that carpel tunnel syndrome was less likely than not incurred in or caused by an in-service injury, event, or illness.  With regard to the Veteran's weight, the Board notes that while the Veteran was 300 pounds on VA examination, he had been nearly 70 pounds lighter, at 233 pounds, at the time of separation from active service.

Generally, the probative value of an otherwise competent negative nexus opinion is heavily reduced when the opinion based solely on the lack of documentation of treatment of a disorder for many years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, however, the examiner relied not only on the 10-year gap between separation and initial treatment,  but also on the Veteran's own lay statements at the time of initial treatment combined with the aggravating factor of his weight.  Accordingly, the Board finds the VA examiner's opinion to be highly probative in determining that the Veteran's current carpel tunnel syndrome symptomatology is not related to service.

The Veteran's statements regarding onset of wrist and had symptomatology are competent as symptoms such as pain and numbness are capable of lay observation.  Layno, 6 Vet. App. 465.  To that end, the Board notes that the Veteran has not endorsed in-service symptomatology, and the Board finds that no such symptomatology occurred during service.  Rather the Veteran's argument is essentially, that if, as the VA examiner stated, his carpel tunnel syndrome is related 10 years of post-service work as a heating and air conditioning technician, than his 12 years of in-service work as a heating and air conditioning technician should also be related to the onset of carpel tunnel syndrome.

Determining the etiology of a complex disease process such as carpel tunnel syndrome, which, by the Veteran's own account he had no symptoms of until 10 years after separation, is a complex medical determination well beyond the Veteran's lay competence.  Id.  Accordingly, the Veteran's statements and testimony to that effect are of only limited probative value in establishing the etiological root of the claimed carpel tunnel syndrome.  Of far greater probative value is the well-reasoned opinion of the VA examiner, which the examiner supported with evidence from the record.   

Accordingly, the Board finds that carpel tunnel syndrome onset many years after service and is not related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran contends that in-service snoring, which was diagnosed at the time as allergy-related, was in fact evidence of the onset of sleep apnea.  He further has testified that symptoms now associated with sleep apnea - for which the Veteran is diagnosed - have been unremitting since service.

Service treatment records do not show any treatment or diagnosis referable to sleep apnea.  However, the Veteran has submitted numerous lay statements from service members endorsing having witnessed his in-service snoring, temporary cessation of breathing during sleep, and drowsiness when the Veteran was awake.  Following service, the Veteran has reported that his children have continued to witness similar symptomatology.

A January 2014 opinion from a private physician stated that he initially saw the Veteran in 2009 with sleep apnea which had become severe by that time.  The physician noted that testing for sleep apnea was fairly uncommon during the period that the Veteran was in-service - and thus it is not remarkable that he was not tested, diagnosed, or treated for sleep apnea during service.  The physician also concluded that because the Veteran had such severe sleep apnea when he was finally tested many years after separation, and in light of reports of in-service snoring, it was likely that sleep apnea was present during service.

On VA examination in March 2013 the examiner had opined that the Veteran's sleep apnea was likely related to "mechanical obstruction due to soft tissue in [the] neck and pharyngeal areas," and that there was "no evidence of environmental cause of sleep apnea."  The Board finds the VA examiner's opinion to be of little merit and no probative value.  Specifically, the examiner failed entirely to consider reports of in-service snoring, interrupted breathing during sleep, and waking drowsiness.  The examiner also failed to consider the Veteran's reports of in-service environmental exposures to occupation-related chemicals or to the unique environmental hazards associated with service in Southwest Asia.  

Given the competent lay statements of the Veteran and others regarding in-service symptomatology, combined with the Veteran's competent endorsement of unremitting symptomology and the competent, credible opinion of a private physician in January 2014, the Board finds that the Veteran's sleep apnea is related to service.  Accordingly service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in October 2009, prior to the initial adjudication of the service connection claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims including with regard to the evidentiary gaps in the Veteran's claims - namely the lack of a hearing loss disability and lack of nexus opinion regarding carpel tunnel syndrome.  The undersigned Acting Veteran's Law Judge then granted the Veteran 30 additional days in order to locate, identify, or provide the necessary records prior to adjudication by the Board.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  The Veteran and his representative have provided waivers of initial RO review of evidence associated with the claims file since the most recent RO adjudication in an April 2013 statement of the case.  All pertinent records which have been associated with the Veteran's claims file have been reviewed in consideration of the issues before the Board.

The duty to assist was further satisfied by VA examinations in March 2013 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, reviewed the claims file, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

	(CONTINUED ON NEXT PAGE)


Finally, with regard to the Veteran's claim of service connection for sleep apnea, the Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for malaria is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for carpel tunnel syndrome is denied.

Service connection for sleep apnea is granted.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


